                                   Case 1:15-cv-00359-MCE-EPG Document 78 Filed 04/09/19 Page 1 of 2



                               1    Joel P. Waelty (SBN 226728)
                                            Of Counsel for
                               2    JACHIMOWICZ LAW GROUP, ATTORNEYS AT LAW
                                    1530 The Alameda, Suite 115
                               3
                                    San Jose, California 95126
                               4    Tel.: (408) 246-5500
                                    Fax: (408) 246-1051
                               5    E-Mail: joel@jachlawgroup.com
                               6   Attorneys for Plaintiffs
                                   NOEL LEMUS, MARIA LEMUS
                               7

                               8                             UNITED STATES DISTRICT COURT
                               9                 EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO
                              10

                              11   NOEL LEMUS, ADOLFO LEMUS,     ) No. 1:15-cv-00359-MCE-GSA
                                                                 )
                              12                                 )
                                       Plaintiffs,               ) STIPULATION OF DISMISSAL
                              13                                 )
                                   vs.                           ) Fed. R. Civ. P. 41(a)(1)(A)(ii)
                              14                                 )
                                   COUNTY OF MERCED, PAUL BARILE )
                              15                                 )
                                       Defendants.               )
                              16                                 )
                                                                 )
                              17          IT IS HEREBY STIPULATED by and between the parties to this action through
                              18   their designated counsel that the above-captioned action be and hereby is dismissed
                              19   with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).
1530 THE ALAMEDA, SUITE 115
 SAN JOSE, CALIFORNIA 95126




                              20
  JACHIMOWICZ LAW GROUP




                                   IT IS SO STIPULATED.
       (408) 246-5500




                              21
                                   Dated: April 9, 2019                  JACHIMOWICZ LAW GROUP
                              22

                              23                                                /s/ Joel P. Waelty
                                                                         joel@jachlawgroup.com
                              24                                         Attorney for Plaintiffs
                                                                         LEMUS and NOEL LEMUS
                              25

                              26

                              27

                              28
                                                                                                   STIPULATION OF DISMISSAL
                                                                                                 Case No. 1:15-cv-00359-MCE-GSA
                                                                                1
                                   Case 1:15-cv-00359-MCE-EPG Document 78 Filed 04/09/19 Page 2 of 2


                                   Dated: April 9, 2019                 MERCED COUNTY COUNSEL
                               1

                               2                                               /s/ Roger S. Matzkind
                                                                        RMatzkind@co.merced.ca.us
                               3                                        Attorney for Defendant
                                                                        COUNTY OF MERCED
                               4

                               5   Dated: April 9, 2019                 BERRY WILKINSON LAW GROUP

                               6                                               /s/ Alison Berry Wilkinson
                                                                        alison@berrywilkinson.com
                               7                                        Attorney for Defendant
                               8                                        PAUL BARILE

                               9
                                                            ATTESTATION OF E-FILER
                              10
                                          Counsel of record for Plaintiffs, Joel P. Waelty, attests to the concurrence in the
                              11   filing of the document has been attained from counsel of record for Defendants for the
                              12   filing of Stipulation and Proposed Order of Dismissal.
                              13

                              14   Dated: April 9, 2019                 JACHIMOWICZ LAW GROUP

                              15                                               /s/ Joel P. Waelty
                                                                        joel@jachlawgroup.com
                              16                                        Attorney for Plaintiffs
                              17                                        MARIA LEMUS and NOEL LEMUS

                              18

                              19
1530 THE ALAMEDA, SUITE 115
 SAN JOSE, CALIFORNIA 95126




                              20
  JACHIMOWICZ LAW GROUP



       (408) 246-5500




                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28
                                                                                                 STIPULATION OF DISMISSAL
                                                                                               Case No. 1:15-cv-00359-MCE-GSA
                                                                               2
